DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 9/14/2022 (in response to the Non-Final Office Action of 6/15/2022) have been fully considered, but are either moot in view of several of the claim amendments, or are not persuasive.
Applicant’s arguments against the double patenting rejections are moot due to Applicant’s narrowing of scope of Claims 9 and 14 to require at least some nitrogen in the claimed molybdenum and silicon layers.  The double patenting rejections have been withdrawn.

Applicant’s arguments regarding the previously-cited U.S. Pat. Appl. Pub. No. 2016/0011345 of Hofmann et al. (Hofmann ‘345) reference are not persuasive.
With respect to independent Claims 1, 9 and 19, Applicant argues that Hofmann ‘345 fails to disclose the claimed first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (see pages 15 and 24 of the Remarks of 9/14/2022).  For clarity, the Examiner notes that such claim limitation is a first layer consisting essentially of molybdenum nitride in which 0% to 80% of the atoms are nitrogen atoms, and the remainder of atoms are molybdenum atoms.  For example, a molybdenum nitride in which 35% of the atoms are nitrogen atoms and 65% of the atoms are molybdenum atoms would satisfy such claim limitation.
Applicant argues that the disclosures of Hofmann ‘345 do not satisfy the “consisting essentially” language of Claims 1, 9 and 19 (see pages 15 and 24 of the Remarks of 9/14/2022).  Specifically, Applicant asserts that the rejection relies upon diffusion of N [nitrogen] from a protective layer [preventative layer 426] below a Mo [molybdenum] layer [layers 422, 424, which are above and below layer 426], but such layer is solid and thus cannot be “pure, gaseous N2” (Ibid; see FIG. 4 of Hofmann ‘345).  Thus, Applicant asserts that there must be some unspecified and undisclosed chemical other than nitrogen in Hofmann’s layer 426 (Ibid).  Applicant further asserts that such unspecified and undisclosed chemical would necessarily infiltrate into the Mo layers [layers 422, 424] at least as much as the nitrogen would infiltrate into the Mo layers, and thus Hofmann’s layers 422, 424 contain more than just molybdenum nitride (Ibid).
However, Applicant’s assertions do not appear to be correct.  It does not appear than a “pure” layer of nitrogen (such as N2 nitrogenous gas) is required in order to have a solid layer 426 in Hofmann.  Layer 426 of Hofmann is deposited using physical vapor deposition at an extremely small thickness of 0.5 to 3 angstroms [0.05 to 0.3 nanometers] (see paragraphs [0087]-[0099] and FIG. 4 of Hofmann ‘345).  It is the Examiner’s present understanding that such deposition method and low thickness would result in the individually deposited nitrogen atoms becoming bonded to the molybdenum atoms of the adjacent layers, and in fact such deposited nitrogen atoms most likely constitute a discontinuous layer because of the extremely small thickness (see, e.g., column 5, line 58 – column 6, line 3 of U.S. Pat. 6,078,425 to Wolfe et al.).  In a discontinuous nitrogen layer, none of the nitrogen atoms need to be bonded to each other to still be a physically present layer.  In other words, no N2 is necessarily present.
Furthermore, the Hofmann reference plainly discloses that layer 426 may be formed by the introduction of a single atomic element.  Hofmann lists the following elements:  “carbon, ruthenium, niobium, nitrogen, … boron” (see paragraphs [0092], [0105] and FIG. 4 of Hofmann ‘345).  Examples in Hofmann describe only two atomic elements for layer 426:  specifically, molybdenum and one other atomic element.  Hofmann states:  “if … layer 426 is a layer of carbon having a … thickness … of 1 angstrom thick [, then] … layer 426 can form a layer of a molybdenum-carbon atomic mixture [, and a] layer 426 formed from ruthenium can form a layer of an atomic mixture of molybdenum-ruthenium (see paragraph [0098] and FIG. 4 of Hofmann ‘345).
In contrast to this plain disclosure of only one atomic element [such as nitrogen] being present in addition to the molybdenum, Applicant asserts that there must be some unspecified and undisclosed substance in addition to the nitrogen of Hofmann (see pages 15 and 24 of the Remarks of 9/14/2022).  In other words, Applicant asserts that Hofmann does not actually disclose what is plainly stated in Hofmann.  The burden is on Applicant to prove such an assertion.  However, in the present case, Applicant has not provided any expert declaration, nor pointed to any scientific literature which would support Applicant’s assertions.
Therefore, the Hofmann reference (US 2016/0011345; Hofmann ‘345) does disclose the claimed “consisting essentially” limitation with respect to Mo1-xNx, where x = 0 to 0.8, and thus the rejections based upon Hofmann ‘345 are maintained.

Applicant’s arguments regarding the previously-cited reference Kim (U.S. Patent No. 4,471,004) are not persuasive.
With respect to independent Claims 1 and 9, Applicant argues that Kim fails to disclose the newly-recited limitation:  wherein the first layer is substantially amorphous or is substantially nanocrystalline (see pages 18 and 19 of the Remarks of 9/14/2022).
However, as explained in the rejections below, Kim discloses this limitation because Kim discloses that layer 11b may be molybdenum nitride, wherein a preferred composition of the molybdenum is Mo2N [which may be written as Mo0.667N0.333] comprising crystallites, but a non-preferred composition of the molybdenum (created at reaction temperatures above about 850° C) is MoN, such layer being irregular in form (see column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim).  See MPEP § 2123.
Therefore, the newly-added limitations to Claims 1 and 9 are disclosed by Kim, and thus rejections based upon the Kim reference are maintained.

Applicant’s arguments regarding the previously-cited Hofmann et al., U.S. Pat. Appl. Pub. No. 2014/0268081 (Hofmann ‘081) reference are not persuasive.
With respect to independent Claims 1 and 19, Applicant argues that Hofmann ‘081 does not disclose the claimed invention because Hoffman ‘081 “does not teach a specific percentage of N [nitrogen]” (see pages 19-22 of the Remarks of 9/14/2022).  The Examiner notes that Claims 1 and 19 do not require the presence of nitrogen in both the molybdenum layer and the silicon layer, only in one of these layers.  Hofmann ‘081 was relied upon for disclosing the presence of nitrogen in the molybdenum layer (metallic layer 300, to which a small amount of nitrogen may be added; see paragraphs [0049]-[0058] and FIG. 3 of Hofmann).
Thus, Applicant appears to argue that although Hofmann ‘081 discloses the presence of nitrogen in metallic layer 300 [corresponding to the claimed molybdenum layer], Hofmann does not satisfy the “x” value requirement in the claimed:  Mo1-xNx, where x = 0 to 0.8 (see pages 19-22 of the Remarks of 9/14/2022).  To state this differently, Applicant appears to argue that Hofmann ‘081 does not disclose molybdenum nitride wherein 0% to 80% of the atoms are nitrogen.
The Examiner respectfully disagrees.  Hofmann ‘081 states that “a small amount of nitrogen” may be added to “disrupt the structure of deposited molybdenum” to “form an amorphous phase in metallic layer 300” (see paragraphs [0052], [0056], [0058] and FIG. 3 of Hofmann).  This language clearly indicates that the amount of nitrogen added to the molybdenum is such that the resulting molybdenum nitride layer is composed of less than 80% nitrogen.  Firstly, the phrase a “small amount [added]” indicates an amount which is less than the amount of the substance to which it is added.  For example, by saying that a small amount of substance X is added to substance Y, this means that there is less of substance X than there is of substance Y.  In other words, after adding a small amount of substance X to substance Y, substance X is less than 50% of the combined X and Y mixture.  To state this differently, if there is a container having 10 ounces of milk, and someone is instructed to add a “small amount” of chocolate syrup to the milk, this is a clear instruction to add less than 10 ounces of chocolate syrup to the 10 ounces of milk.  A material added in a “small amount” comprises less than 50% of the overall composition after being added.
Secondly, the phrase “disrupt the structure” further indicates an amount which provides a composition which is less than 80% added material.  An amount which is sufficient to “disrupt the structure” is less than an amount significant enough to “transform”, or “reconfigure”, or “convert” a material into a significantly different chemical composition, and such words (e.g., transform, reconfigure, convert) are not used in Hofmann ‘085 to describe the molybdenum layer as a result of having nitrogen added.
Therefore, Hofmann ‘081 does disclose the claimed Mo1-xNx, where x = 0 to 0.8 with respect to Claims 1 and 19, and thus rejections based upon the Hofmann ‘081 reference are maintained.

Applicant’s arguments regarding the previously-cited reference Hubler (U.S. Patent No. 5,015,353) are not persuasive.
With respect to independent Claim 14, Applicant argues that Hubler does not disclose the claimed invention because Hubler uses ion implantation and teaches away from heating (see pages 22 and 23 of the Remarks of 9/14/2022).
However, Applicant appears to be arguing limitations which are not claimed.  It has been held that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  MPEP § 2145, Section VI, citing In re Van Geuns, 988 F.2d 1181; 26 USPQ2d 1057 (Fed. Cir. 1993).
In the present case, Claims 14-18 do not require heating, and do not require methods other than ion implantation.  Therefore, such limitations do not need to be found in the prior art, including Hubler.  With regard to method-related (or process-related) requirements of product claims, Applicant’s attention is directed to MPEP § 2113, explaining that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, and the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Furthermore, it has been held that arguments that the prior art “teaches away” from the invention are not germane to an anticipation rejection (35 USC § 102 rejection).  See MPEP § 2131.05, citing Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986).  A prior art reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims (Ibid).
In the present case, rejections based on the Hubler reference are anticipation rejections (i.e., rejections in which a single reference discloses all of the claim limitations, and which do not rely on the principle of obviousness).  Therefore, Applicant’s arguments regarding Hubler “teaching away” from the present invention are inapplicable (not germane) to the anticipation rejections of Claims 14-18, and such claims remain rejected based upon Hubler.

In conclusion, none of Applicant’s arguments are persuasive with respect to the prior art references, and thus the claims remain rejected based upon the previously-cited Hofmann ‘345, Kim, Hofmann ‘081, and Hubler references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al., US 2016/0011345 (Hofmann ‘345), previously-cited in the Non-Final Office Action of 6/15/2022.
Regarding Claim 1, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (a second reflective layer 314 can be formed from molybdenum, wherein nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann; the Examiner notes that the explicit disclosure of layer 426 [nitrogen layer] being “thin” compared to layers 422, 424 [molybdenum layers] such that it avoids changing an optical characteristic of layers 422, 424 is a disclosure of an amount which is more than zero, but less than an amount which would change the molybdenum to layers in which 80% of its atoms are nitrogen; see paragraphs [0094], [0099] of Hofmann); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (a first reflective layer 312 can be formed from silicon; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (the claimed “x” and “y” are not both equal to zero because of the nitrogen in the second reflective layer 314 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the first layer is substantially amorphous or is substantially nanocrystalline (reflective layer 314 is comprised substantially of its amorphous layers 422, 424; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann).

Regarding Claim 5, Hofmann discloses:  wherein the first layer and the second layer are each characterized as exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] and silicon layer [312] of Hofmann each have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are each presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining their reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 6, Hofmann discloses:  wherein a nitrogen concentration in one of the layers varies along a thickness thereof according to a predefined gradient (diffusion of the preventative layer 426 [containing nitrogen] into the surrounding amorphous [molybdenum] layers [422, 424], thereby providing a predefined gradient of higher nitrogen concentration in the portions of layers 422, 424 which are closer to layer 426, and gradually decreasing nitrogen concentration along a thickness direction going away from layer 426; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann; but see especially paragraph [0098] of Hofmann).

Regarding Claim 7, Hofmann discloses:  wherein the first layer and the second layer form a set having an interface therebetween, wherein a plurality of sets is present in a laminate of the sets (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann).

Regarding Claim 8, Hofmann discloses:  wherein a nitrogen concentration in one of the layers of a first of the sets is different than a nitrogen concentration in a corresponding layer of a second of the sets (the nitrogen gradient in layers 422, 424 of layer 314, due to diffusion of nitrogen from the preventative layer 426, means that a nitrogen concentration in one of the molybdenum layers of a first set of Mo/Si layers [e.g., in a portion of layer 314 closest to layer 426] will be greater than a nitrogen concentration in one of the molybdenum layers in a different set of Mo/Si layers [e.g., in a portion of layer 314 which is furthest from layer 426]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIGS. 3, 4, 10-14 of Hofmann; but see especially paragraph [0098] of Hofmann).

Regarding Claim 9, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Mo1-xNx, where x = greater than 0 to 0.8 (a second reflective layer 314 can be formed from molybdenum, wherein nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] of Hofmann has a physical structure and chemical composition which is identical to the claimed invention, the molybdenum layer of Hofmann is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V);
wherein the layer is substantially amorphous or is substantially nanocrystalline (multilayer stack 306 formed with amorphous molybdenum, such as layers 422, 424; paragraphs [0072], [0087]-[0106] and FIG. 4 of Hofmann).

Regarding Claim 11, Hofmann discloses:  wherein the layer is substantially amorphous (multilayer stack 306 formed with amorphous molybdenum, such as layers 422, 424; paragraphs [0072], [0087]-[0106] and FIG. 4 of Hofmann).

Regarding Claim 12, Hofmann discloses:  the layer is characterized by maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer [314] of Hofmann has a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 9 above], the molybdenum layer of Hofmann is presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures).

Regarding Claim 13, Hofmann discloses:  wherein a nitrogen concentration in the layer varies along a thickness thereof according to a predefined gradient (diffusion of the preventative layer 426 [containing nitrogen] into the surrounding amorphous [molybdenum] layers [422, 424], thereby providing a predefined gradient of higher nitrogen concentration in the portions of layers 422, 424 which are closer to layer 426, and gradually decreasing nitrogen concentration along a thickness direction going away from layer 426; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann; but see especially paragraph [0098] of Hofmann).

Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 4,471,004, previously-cited in the Non-Final Office Action of 6/15/2022.
Regarding Claim 1, Kim discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (layer 11b may be molybdenum nitride, wherein a preferred composition of the molybdenum is Mo2N [which may be written as Mo0.667N0.333] comprising crystallites, but a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form, and wherein such formula MoN indicates one atom of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.5N0.5, and thus x = 0.5, and 0.5 is a number between 0 and 0.8; column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (layer 14 may be silicon nitride, which has a chemical formula Si3N4, wherein such formula indicates three atoms of silicon for every four atoms of nitrogen, and thus the formula may be written as Si0.43N0.57, and thus y = 0.57, and 0.57 is a number between 0 and 0.8; column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (neither “x” nor “y” is equal to zero because both the molybdenum nitride layer [11b] and the silicon nitride layer [14] contain nitrogen; column 3, lines 35-44 and column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim);
wherein the first layer is substantially amorphous or is substantially nanocrystalline (layer 11b may be molybdenum nitride, wherein a preferred composition of the molybdenum is Mo2N [which may be written as Mo0.667N0.333] comprising crystallites, but a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form; column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 2, Kim discloses:  wherein x = 0.2 to 0.6 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0 and 0.8; column 3, lines 35-44 and FIGS. 2, 3A-3D of Kim), wherein y = 0.2 to 0.6 (layer 14 may be silicon nitride, which has a chemical formula Si3N4, wherein such formula indicates three atoms of silicon for every four atoms of nitrogen, and thus the formula may be written as Si0.43N0.57, and thus y = 0.57, and 0.57 is a number between 0 and 0.8; column 5, lines 44-55 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 9, Kim discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0 and 0.8, or a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form, and wherein such formula MoN indicates one atom of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.5N0.5, and thus x = 0.5, and 0.5 is a number between 0 and 0.8; column 3, lines 35-44 and column 4, lines 35- 64 and FIGS. 2, 3A-3D of Kim);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the molybdenum nitride layer [11b] of Kim has a physical structure and chemical composition which is identical to the claimed invention, the molybdenum nitride layer of Kim is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V);
wherein the layer is substantially amorphous or is substantially nanocrystalline (layer 11b may be molybdenum nitride, wherein a preferred composition of the molybdenum is Mo2N [which may be written as Mo0.667N0.333] comprising crystallites, but a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form; column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 10, Kim discloses:  wherein x = 0.2 to 0.6 (layer 11b may be molybdenum nitride of the composition Mo2N, where such formula indicates two atoms of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.667N0.333, and thus x = 0.333, and 0.333 is a number between 0.2 and 0.6, or a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form, and wherein such formula MoN indicates one atom of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.5N0.5, and thus x = 0.5, and 0.5 is a number between 0 and 0.8; column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim).

Regarding Claim 11, Kim discloses:  wherein the layer is substantially amorphous (a non-preferred composition of the molybdenum [created at reaction temperatures above about 850° C] is MoN, such layer being irregular in form, and wherein such formula MoN indicates one atom of molybdenum for every one atom of nitrogen, and thus the formula may be written as Mo0.5N0.5, and thus x = 0.5, and 0.5 is a number between 0 and 0.8; column 3, lines 35-44 and column 4, lines 35-64 and FIGS. 2, 3A-3D of Kim).

Claims 1, 3, 4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al., US 2014/0268081 (Hofmann ‘081), previously-cited in the Non-Final Office Action of 6/15/2022.
Regarding Claim 1, Hofmann discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first layer consisting essentially of Mo1-xNx, where x = 0 to 0.8 (a small amount of nitrogen can be added to disrupt the structure of deposited molybdenum to form an amorphous phase in metallic layer 300; paragraphs [0049]-[0058] and FIG. 3 of Hofmann; the Examiner notes that a “small amount” would be an amount which is more than zero, but less than an amount which would change the molybdenum layer to a layer in which 80% of its atoms are nitrogen); and
a second layer consisting essentially of Si1-yNy, where y = 0 to 0.8 (silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (in Hofmann, the claimed “x” and “y” are not both equal to zero because of the nitrogen in metallic layer 300 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0049]-[0058] and FIG. 3 of Hofmann);
wherein the first layer is substantially amorphous or is substantially nanocrystalline (nitrogen can be added to disrupt the structure of deposited molybdenum to form an amorphous phase in metallic layer 300; paragraphs [0049]-[0058] and FIG. 3 of Hofmann).

Regarding Claim 3, Hofmann discloses:  wherein the first layer and the second layer are each substantially amorphous (amorphous phase in metallic layer 300 [molybdenum layer] due to nitrogen, and silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0049]-[0058] and FIGS. 1-3 of Hofmann).

Regarding Claim 4, Hofmann discloses:  wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer and silicon layer of Hofmann both have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 19, Hofmann discloses:  A method, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a first layer and a second layer using a magnetron sputtering machine (magnetron sputtering tool 132 used to deposit a multi-layer stack over a substrate; paragraph [0054] and FIGS. 1-4 of Hofmann);
wherein the first layer consists essentially of Mo1-xNx, where x = 0 to 0.8 (a small amount of nitrogen can be added to disrupt the structure of deposited molybdenum to form an amorphous phase in metallic layer 300; paragraphs [0049]-[0058] and FIG. 3 of Hofmann; the Examiner notes that a “small amount” would be an amount which is more than zero, but less than an amount which would change the molybdenum layer to a layer in which 80% of its atoms are nitrogen);
wherein the second layer consists essentially of Si1-yNy, where y = 0 to 0.8 (silicon layer deposited as an amorphous layer; paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (in Hofmann, the claimed “x” and “y” are not both equal to zero because of the nitrogen in metallic layer 300 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0049]-[0058] and FIG. 3 of Hofmann);
wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer and silicon layer of Hofmann both have a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 1 above], the molybdenum layer and silicon layer of Hofmann are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining their amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubler et al., US 5,015,353, previously-cited in the Non-Final Office Action of 6/15/2022.
Regarding Claim 14, Hubler discloses:  A product, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a layer consisting essentially of Si1-yNy, where y = greater than 0 to 0.8 (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler; the Examiner notes that ordinary silicon nitride Si3N4 may be written as Si0.43N0.57, which denotes the same relative proportions of silicon and nitrogen as Si3N4, and which satisfies the claimed Si1-yNy, where “y” is equal to 0.57, and 0.57 is a number between 0 and 0.8);
wherein the layer is characterized by exhibiting a nominal change in reflectivity upon annealing at 800.degree. C. for 1 hour (because the silicon nitride layer of Hubler has a physical structure and chemical composition which is identical to the claimed invention, the silicon nitride layer of Hubler is presumed to possess the same optical characteristics as the claimed invention, i.e., maintaining its reflectivity upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 15, Hubler discloses:  wherein y = 0.2 to 0.6 (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler).

Regarding Claim 16, Hubler discloses:  wherein the layer is substantially amorphous or nanocrystalline (amorphous film of silicon nitride, Si1-xNx, of a preselected stoichiometry between x = 0 and x = 0.57; Abstract of Hubler).

Regarding Claim 17, Hubler discloses:  the layer is characterized by maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the silicon nitride layer of Hubler has a physical structure and chemical composition which is identical to the claimed invention [see rejection of Claim 14 above], the silicon nitride layer of Hubler is presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining its amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Regarding Claim 18, Hubler discloses:  wherein a nitrogen concentration in the layer varies along a thickness thereof according to a predefined gradient (refractive index varies continuously with film depth by varying the stoichiometry of the film; Abstract and column 2, lines 7-12 and FIGS. 1-4 and Claim 9 of Hubler).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann ‘345 in view of Hofmann ‘081.
Regarding Claims 19 and 20, Hofmann ‘345 discloses:  A method, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
forming a first layer and a second layer using a magnetron sputtering machine (first reflective layer 312 and second reflective layer 314 can be formed with magnetron sputtering; paragraphs [0052], [0069], [0070], [0076] and FIGS. 2-4 of Hofmann);
wherein the first layer consists essentially of Mo1-xNx, where x = 0 to 0.8 (a second reflective layer 314 can be formed from molybdenum, wherein nitrogen may be present in the molybdenum layer 314 due to the preventative layer 426, at least for the reason of diffusion of the preventative layer 426 into the surrounding amorphous layers [422, 424], but wherein such preventative layer 426 remains thin compared to the amorphous layers [422, 424]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0099], [0104], [0105] and FIG. 4 of Hofmann; the Examiner notes that the explicit disclosure of layer 426 [nitrogen layer] being “thin” compared to layers 422, 424 [molybdenum layers] such that it avoids changing an optical characteristic of layers 422, 424 is a disclosure of an amount which is more than zero, but less than an amount which would change the molybdenum to layers in which 80% of its atoms are nitrogen; see paragraphs [0094], [0099] of Hofmann);
wherein the second layer consists essentially of Si1-yNy, where y = 0 to 0.8 (a first reflective layer 312 can be formed from silicon; paragraph [0065] and FIG. 4 of Hofmann; the Examiner notes that “y” may be zero as long as “x” is greater than zero, and when “y” is zero this corresponds to a layer having no nitrogen [N] present, i.e., a layer consisting essentially of silicon [Si]);
wherein x > 0 when y = 0, wherein y > 0 when x = 0 (the claimed “x” and “y” are not both equal to zero because of the nitrogen in the second reflective layer 314 [molybdenum layer], which means that “x” is at least slightly greater than zero; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the first layer has a substantially amorphous nature, and is substantially amorphous as formed (second reflective layer 314 [molybdenum layer] comprises amorphous layers 422, 424; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIG. 4 of Hofmann);
wherein the first layer and the second layer form a set having an interface therebetween (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann);
wherein a plurality of sets is present in a laminate of the sets (there is an interface between layers 312 and 314, and such pair of layers 316 may be repeated 20 to 60 times; paragraphs [0064], [0085], [0121] and FIGS. 3, 4, 10-14 of Hofmann);
wherein a nitrogen concentration in one of the layers of a first of the sets is different than a nitrogen concentration in a corresponding layer of a second of the sets (the nitrogen gradient in layers 422, 424 of layer 314, due to diffusion of nitrogen from the preventative layer 426, means that a nitrogen concentration in one of the molybdenum layers of a first set of Mo/Si layers [e.g., in a portion of layer 314 closest to layer 426] will be greater than a nitrogen concentration in one of the molybdenum layers in a different set of Mo/Si layers [e.g., in a portion of layer 314 which is furthest from layer 426]; paragraphs [0065], [0087], [0088], [0092], [0094], [0098], [0104], [0105] and FIGS. 3, 4, 10-14 of Hofmann; but see especially paragraph [0098] of Hofmann).

Hofmann ‘345 does not appear to explicitly disclose:  wherein the second layer has a substantially amorphous nature, and is substantially amorphous as formed.
Hofmann ‘081 is related to Hofmann ‘345 with respect to extreme ultraviolet lithography systems and methods.
Hofmann ‘081 teaches:  wherein the second layer has a substantially amorphous nature, and is substantially amorphous as formed (in an alternating molybdenum / silicon layer stack, in addition to an amorphous molybdenum layer, the silicon layer may be deposited as an amorphous layer; see paragraphs [0009], [0014], [0044], [0051], [0054] and FIGS. 1-3 of Hofmann ‘081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the amorphous nature of the silicon layer of Hofmann ‘081 for the silicon layer of Hofmann ‘345 because an amorphous nature results in lower roughness, thereby resulting in better reflectivity with less flare, as taught in paragraphs [0051], [0054], [0056], [0058] of Hofmann ‘081.
Thus, the combined teachings of Hofmann ‘345 and Hofmann ‘081 disclose:  wherein the first layer and the second layer are each characterized as maintaining a substantially amorphous nature upon annealing at 800.degree. C. for 1 hour (because the molybdenum layer of Hofmann ‘345 and the silicon layer based on the combined teachings of Hofmann ‘345 and Hofmann ‘081 both have a physical structure and chemical composition which is identical to the claimed invention, and are both formed using a method which is identical to the claimed invention [magnetron sputtering], the disclosed molybdenum layer and silicon layer are presumed to possess the same stability characteristics as the claimed invention, i.e., maintaining their amorphous structure upon being subjected to high annealing temperatures; see MPEP § 2112, Section V).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872